Simmons, C. J.
1. Where a physician brings an action against a patient to recover for professional services and alleges that he is a duly licensed practicing physician, and this allegation is denied by the defendant, a certificate of the clerk of the superior court of the county of his residence, showing that such physician duly registered prior to the year 1895, in compliance with the provisions of the Civil Code, § 1479, is prima facie evidence of his right to practice medicine.
Argued November 19,
Decided December 10, 1903.
Complaint. Before Judge Bartlett. Haralson superior court. January 21, 1903.
W. R. Hutcheson and Edwards & Ault, for plaintiff.
G. R. Hutchens, Lloyd Thomas, and Griffith & Weatherly, for defendant.
2. Where in such an action it appears that the defendant was a married woman having a separate estate, and the plaintiff testifies that she, before the services were rendered, agreed to be herself responsible for payment for them, while the defendant pleads and testifies that she had made no such special contract or promise, there is such a conflict in the evidence as should be submitted to the jury, and it is error to direct the jury to find in favor of the defendant on this issue. Judgment reversed.

All the Justices concur.